IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                          NO. AP-76,622



                  EX PARTE KEITH ASHLEY HUBBARD, Applicant



              ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. 08F0792-005-A IN THE 5th DISTRICT COURT
                           FROM BOWIE COUNTY



       Per curiam.

                                           OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of seven counts of

aggravated sexual assault of a child. The Applicant was sentenced to fifty years’ imprisonment for

each of the seven counts, the sentences to run consecutively. The Sixth Court of Appeals affirmed

his conviction. Hubbard v. State, No. 06-09-00090-CR (Tex. App.–Texarkana, delivered May 7,

2010, no pet.).

       Applicant contends that his appellate counsel rendered ineffective assistance because counsel
                                                                                                       2

failed to timely notify Applicant that his conviction had been affirmed and failed to advise him of

his right to petition for discretionary review pro se. The trial court, after obtaining an affidavit from

counsel, recommended that relief be denied. However, the Applicant also alleges that during the

applicable time frame, the mail room at his facility did not receive any mail from counsel addressed

to Applicant. We remanded this application to the trial court for additional findings of fact and

conclusions of law.

        The Texas Department of Criminal Justice – Institutional Division filed an affidavit with the

trial court. Based on that affidavit, the trial court has entered findings of fact and conclusions of law

that Applicant did not receive the correspondence sent by counsel advising him that his conviction

had been affirmed and of his right to petition for discretionary review pro se. The Applicant is

entitled to relief. Ex parte Riley, 193 S.W.3d 900 (Tex. Crim. App. 2006). We find, therefore, that

Applicant is entitled to the opportunity to file an out-of-time petition for discretionary review of the

judgment of the Sixth Court of Appeals in Cause No. 0-09-00090-CR that affirmed his conviction

in Case No. 08F0792-005-A from the 5th Judicial District Court of Bowie County. Applicant shall

file his petition for discretionary review with this Court within 30 days of the date on which this

Court’s mandate issues.



Delivered: September 14, 2011
Do not publish